Case 6:20-cv-00176-JCB Document 34-3 Filed 05/15/20 Page 1 of 3 PageID #: 1302



                                Attachments Table of Contents


 Description                                                        Attachment


 Appendix: Collected Excerpts from FDA Qualitative Studies              1


                            Declarations


 Declaration of Lamar W. Huckabee (“Huckabee Decl.”)                    2


 Declaration of Kim Reed (“Reed Decl.”)                                 3


 Declaration of Francis G. Wall (“Wall Decl.”)                          4


 Declaration of Nooralam Erkin (“Erkin Decl.”)                          5


 Declaration of Suleman Ismail (“Ismail Decl.”)                         6


                       Excerpted Documents


 RTI International, Qualitative Study on Cigarettes and Smoking:        7
 Knowledge, Beliefs, and Misperceptions (July 2015) (“First
 Qualitative Study Report”)


 Siegel+Gale, FDA Graphic Health Warning Image Concept Testing          8
 (June 2016) (“Second Qualitative Study Report”)


 RTI International, Qualitative Study on Consumer Perceptions of        9
 Cigarettes Health Warning Images (Apr. 2018) (“Third Qualitative
 Study Report”)


 OMB, Notice of Office of Management and Budget Action,                 10
 Experimental Study on Warning Statements for Cigarette Graphic
 Health Warnings, Ref. No. 201708-0910-011 (Jan. 29, 2018) (“OMB
 Notice”)


                                                  1
Case 6:20-cv-00176-JCB Document 34-3 Filed 05/15/20 Page 2 of 3 PageID #: 1303




 RTI International, Experimental Study on Warning Statements for      11
 Cigarette Graphic Health Warnings: Study 1 Report (Apr. 2018)
 (“First Quantitative Study Report”)


 RTI International, Experimental Study of Cigarette Warnings: Study   12
 2 Report (May 2019) (“Second Quantitative Study Report”)


 Final Summary Report: External Letter Peer Review of FDA’s           13
 Quantitative Consumer Research on Cigarette Health Warnings
 Required by the Family Smoking Prevention and Tobacco Control
 Act (Nov. 19, 2019) (“Peer Review Report”)


 FDA, Response to External Peer Review of Quantitative Consumer       14
 Research on Cigarette Health Warnings Required by the Family
 Smoking Prevention and Tobacco Control Act (Feb. 4, 2020)


 FDA, Experimental Study on Warning Statements for Cigarette          15
 Graphic Health Warnings: Study 2 Report (Feb. 2020) (“Revised
 Second Quantitative Study Report”)


 FDA, Preliminary Regulatory Impact Analysis (Aug. 2019) (“Cost-      16
 Benefit Analysis”)


 FDA, Final Regulatory Impact Analysis, Docket No. FDA-2019-N-        17
 3065 (Mar. 2020) (“Final Regulatory Analysis”)


 Comment Letter of RAI Services Co., Docket No. FDA-2019-N-           18
 3065 (Oct. 11, 2019) (“Reynolds Comments”), including:
    • Exhibit C: Statement of Jonathan Klick, Ph.D., J.D. (“Klick
        Report”)
    • Exhibit D: Report of Prof. Jan-Benedict Steenkamp
        (“Steenkamp Report”)
    • Exhibit E: Samantha Iyengar, Ph.D., NERA Survey:
        Consumer Perceptions of Cigarette Warning Labels (“Iyengar
        Report”).
    • Exhibit F: Report of Dr. John E. Martin, Ph.D. (“Martin
        Report”)
    • Exhibit G: Declaration of Lawrence R. Brooks, MD
        (“Brooks Decl.”)

                                                2
Case 6:20-cv-00176-JCB Document 34-3 Filed 05/15/20 Page 3 of 3 PageID #: 1304



    •   Exhibit H: Declaration of Jonathan M. Davidorf, MD
        (“Davidorf Decl.”)
    •   Exhibit I: Declaration of Mark O. Farber, MD (“Farber
        Decl.”)
    •   Exhibit J: Declaration of Kim R. Jones, MD, Ph.D. (“Jones
        Decl.”)
    •   Exhibit K: Declaration of Robert Wagmeister, MD
        (“Wagmeister Decl.”)
    •   Exhibit L: Declaration of Rachael B. Claxton (“Claxton
        Decl.”)
    •   Exhibit P: Letter from Caitlyn Ozier to FDA with FOIA
        request (June 14, 2017)


 Comment Letter of RAI Services Co., Docket No. FDA-2019-N-         19
 3065 (Nov. 25, 2019) (“Reynolds Supplemental Comments”)


 Comment Letter of ITG Brands, Docket No. FDA-2019-N-3065           20
 (Oct. 15, 2019) (“ITG Comments”)


 Comment Letter of Altria Client Services, Docket No. FDA-2019-     21
 N-3065 (Oct. 15, 2019) (“Altria Comments”)


 Comment Letter of Altria Client Services, Docket No. FDA-2019-     22
 N-3065 (Nov. 27, 2019) (“Altria Supplemental Comments”)




                                               3
